Title: To George Washington from William Heath, 11 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point April 11. 1781.
                        
                        Since yesterday morning I have obtained a New York paper of the 4. inst. which I have the honor to enclose to
                            your Excellency.
                        Yesterday we began laying the chain across the river—it was fastened on one side but night came on before we
                            could secure the other end—It will be effected to day if the wind is not too fresh.
                        The small pox patients are in a pretty good way, but want exceedingly some hospital stores, such as sugar or
                            molasses, and indian meal—This Colo. Scammell represented to me yesterday in a most pressing manner. If I am not mistaken,
                            a considerable quantity of hospital stores were removed from Danbury about the time your Excellency returned from the
                            eastward—I wish as many of them (if others cannot be obtained) as can possibly be spared may be ordered for the relief of
                            inoculated patients—Nothing new from below. I have the honor to be With the highest regard Your Excellency’s Most obedient
                            servant
                        
                            W. Heath
                        
                    